      CASE 0:20-cv-00879-PJS-HB Document 40 Filed 07/28/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


David Moore d/b/a Moore Family
Farms, et al.,                                      Civil No. 20-cv-0252 (PJS/HB)

                     Plaintiffs,

v.                                                    ORDER ON REPORT
                                                    AND RECOMMENDATION
C.H. Robinson Worldwide, Inc., et al.,

                     Defendants.


Terry Lusk, Jason Lusk, and Justin Lusk,            Civil No. 20-cv-0879 (PJS/HB)
individually and d/b/a JTJ Farms, et al.,

                     Plaintiffs,

v.

C.H. Robinson Worldwide, Inc., et al.,

                     Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the Special Master. No objections have been filed to the Report and

Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Special Master, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;
CASE 0:20-cv-00879-PJS-HB Document 40 Filed 07/28/20 Page 2 of 6




2.   Defendants’ Motion to Dismiss (ECF No. 103 in Moore, 20-cv-0252
     (PJS/HB)) and Defendants’ Motion to Strike and Dismiss (ECF No. 22 in
     Lusk, 20-cv-0879 (PJS/HB) are DENIED;

3.   Defendants’ Motion to Consolidate Actions (ECF No. 97 in Moore, 20-cv-
     0252 (PJS/HB) is GRANTED, pursuant to a consolidation order in the
     form of Exhibit A providing:

     a.    Except with respect to class certification and related class matters in
           Lusk, Lusk and Moore are hereby consolidated for all pretrial
           purposes, including: pre-trial conferences and orders; scheduling and
           scheduling orders; pleading amendments; party joinders; meeting
           and conferring; discovery responses, disputes and rulings; pretrial
           sanctions; pretrial dispositive motions and rulings; and all other pre-
           trial matters, except as otherwise ordered by the above Court;

     b.    So long as Plaintiffs in Lusk and in Moore are represented by one or
           more common counsel in both cases (i) at the time of a discovery
           answer or response, (ii) at the time of production of documents or
           (iii) at the time of deposition testimony, all such discovery answers
           and responses, documents and deposition testimony in these
           consolidated cases may be used, as relevant and as otherwise
           provided by the Federal Rules of Evidence and/or the Federal Rules
           of Civil Procedure, by the parties in either case for any purpose.
           Notwithstanding the provisions of this paragraph b, such use is fully
           subject to other in limine or trial restrictions or determinations made
           de novo by the above Court;

     c.    So long as Plaintiffs in Lusk and Moore are represented by one or
           more common counsel in both cases at the time of any fully
           submitted dispositive motions, the resulting ruling shall be, as
           applicable, the law of the case and binding on the parties of both
           Lusk and Moore. Notwithstanding the provisions of this paragraph
           c, such provisions are fully subject to other limitations or
           determinations made de novo by the above Court;

     d.    This Consolidation Order does not consolidate Lusk and Moore for
           purposes of trial, for in limine pre-trial proceedings or for trial
           rulings, but this Order is without prejudice to any party, after the
           finality of any class certification process in Lusk, moving for such
           consolidation, which motion shall be determined de novo by the
           above Court;




                                   2
      CASE 0:20-cv-00879-PJS-HB Document 40 Filed 07/28/20 Page 3 of 6




            e.     Lusk and Moore are not hereby merged into one case, and except as
                   provided here or by further order of the above Court, each of Lusk
                   and Moore shall retain their individual case identities, with the
                   parties in each cases retaining all such parties’ separate rights
                   including settlement conferences and positions, class issues, client
                   privileges, procedural and substantive rights in the prosecution or
                   defense of the claims in each such case, and in each such case all
                   their separate trial, post-trial and appellate related rights provided by
                   law, by applicable Rules of Civil Procedure and related law, by
                   applicable Rules of Appellate Procedure and related law, and by
                   applicable Rules of Evidence and related law.

            f.     Until the above Court orders otherwise, all motions, submissions and
                   other documents to be filed with the Court shall have a caption
                   stating both the caption and case number of each of Moore
                   (appearing first) and Lusk (appearing next) as shown above, and
                   shall be filed in the dockets of both cases.




Dated: July 28, 2020
                                         PATRICK J. SCHILTZ
                                         United States District Judge




                                            3
      CASE 0:20-cv-00879-PJS-HB Document 40 Filed 07/28/20 Page 4 of 6




                                      EXHIBIT A

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



David Moore d/b/a Moore Family
Farms, et al.,                                        Civil No. 20-cv-0252 (PJS/HB)

                    Plaintiffs,

v.                                                  ORDER ON CONSOLIDATION

C.H. Robinson Worldwide, Inc., et al.,

                    Defendants.


Terry Lusk, Jason Lusk, and Justin Lusk,              Civil No. 20-cv-0879 (PJS/HB)
individually and d/b/a JTJ Farms, et al.,

                    Plaintiffs,

v.

C.H. Robinson Worldwide, Inc., et al.,

                    Defendants.



       On the Report and Recommendation of this Court’s Rule 53 Master dated July 9,

 2020, the above cases Terry Lusk, et al. v. C.H. Robinson Worldwide, Inc. et al.

 (“Lusk”), and David Moore et al v. C.H. Robinson Worldwide, Inc. et al. (“Moore”)

 (ECF No. 119 in Moore, 20-cv- 0252, No. 38 in Lusk, 20-cv-0879), are hereby

 CONSOLIDATED as follows:
CASE 0:20-cv-00879-PJS-HB Document 40 Filed 07/28/20 Page 5 of 6




1.   Except with respect to class certification and related class matters in
     Lusk, Lusk and Moore are hereby consolidated for all pretrial
     purposes, including: pre-trial conferences and orders; scheduling and
     scheduling orders; pleading amendments; party joinders; meeting and
     conferring; discovery responses, disputes and rulings; pretrial
     sanctions; pretrial dispositive motions and rulings; and all other pre-
     trial matters, except as otherwise ordered by the undersigned;

2.   So long as Plaintiffs in Lusk and in Moore are represented by one or
     more common counsel in both cases (i) at the time of a discovery
     answer or response, (ii) at the time of production of documents or (iii)
     at the time of deposition testimony, all such discovery answers and
     responses, documents and deposition testimony in these consolidated
     cases may be used, as relevant and as otherwise provided by the
     Federal Rules of Evidence and Federal Rules of Civil Procedure, by the
     parties in either case for any purpose. Notwithstanding the provisions
     of this paragraph 2, such provisions are fully subject to other in limine
     or trial restrictions or determinations made de novo by the undersigned;

3.   So long as Plaintiffs in Lusk and Moore are represented by one or more
     common counsel in both cases at the time of any fully submitted
     dispositive motions, the resulting ruling shall be, as applicable, the law
     of the case and binding on the parties of both Lusk and Moore.
     Notwithstanding the provisions of this paragraph 3, such provisions are
     fully subject to other limitations or determinations made de novo by the
     undersigned;

4.   This Consolidation Order does not consolidate Lusk and Moore for
     purposes of trial, for in limine pre-trial proceedings or for trial
     rulings, but this Order is without prejudice to any party, after the
     finality of any class certification process in Lusk, moving for such
     consolidation, which motion shall be determined de novo by the
     undersigned;

5.   Lusk and Moore are not hereby merged into one case, and except
     as provided here or by further order of the undersigned, each of Lusk
     and Moore shall retain their individual case identities, with the
     parties in each cases retaining all such parties’ separate rights
     including settlement conferences and positions, class issues, client
     privileges, procedural and substantive rights in the prosecution or
     defense of the claims in each such case, and in each such case all
     their separate trial, post-trial and appellate related rights provided by
     law, by applicable Rules of Civil Procedure and related law, by



                                    2
         CASE 0:20-cv-00879-PJS-HB Document 40 Filed 07/28/20 Page 6 of 6




              applicable Rules of Appellate Procedure and related law, and by
              applicable Rules of Evidence and related law.

         6.   Until the undersigned orders otherwise, all motions, submissions and
              other documents to be filed with the Court shall have a caption stating
              both the caption and case number of each of Moore (appearing first)
              and Lusk (appearing next) as shown above, and shall be filed in the
              dockets of both cases.




Dated:
                                          PATRICK J. SCHILTZ
                                          United States District Court Judge




                                            3
